Exhibit 10.1

FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of October 31, 2017, by and among SILICON VALLEY
BANK, a California corporation (“Bank”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Bank in its capacity as a Lender and
ELM 2016-1 TRUST (as successor in interest to MIDCAP FUNDING XIII TRUST) and
MIDCAP FINANCIAL TRUST (individually and collectively, jointly and severally,
“MidCap”) (each a “Lender” and collectively, the “Lenders”), and CLEARSIDE
BIOMEDICAL, INC., a Delaware corporation (“Borrower”).

Recitals

A.Lenders and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of September 28, 2016 (as the same may from time
to time be amended, modified, supplemented or restated, the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.Borrower has requested that Lenders amend the Loan Agreement to (i) extend the
Second Draw Period, (ii) modify the covenant that Borrower and its Subsidiaries
maintain accounts at Bank and (iii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

D.Lenders have agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.6 (Operating Accounts).  Section 6.6(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a)Maintain its and each of its Subsidiaries’ (i) operating and deposit
accounts with Bank, (ii) primary securities accounts, inclusive of any accounts
maintained in connection with asset management, with Bank and Bank’s Affiliates
and (iii) business credit cards, letters of credit and foreign exchange
transactions with Bank and Bank’s Affiliates.”

1

--------------------------------------------------------------------------------

 

2.2Section 14 (Definitions).  The following term and its respective definition
hereby is amended and restated in its entirety in Section 14.1 of the Loan
Agreement to read as follows:

“Second Draw Period” is the period commencing on the later of (i) September 30,
2017, and (ii) the date of the occurrence of the Data Milestone Event and ending
on the earlier of (i) March 31, 2018, and (ii) the occurrence of an Event of
Default; provided, however, that the Second Draw Period shall not commence if
(a) on the date of the occurrence of the Data Milestone Event or (b) on
September 30, 2017, if later than the Data Milestone Event, an Event of Default
has occurred and is continuing.

 

2.3Schedule 1.1 to the Loan Agreement hereby is replaced with Schedule 1.1
attached hereto.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lenders may now have or may have in the future under or in
connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Lenders to enter into this
Amendment, Borrower hereby represents and warrants to Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Lenders on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

 

--------------------------------------------------------------------------------

 

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Lenders of this Amendment by each party hereto, (b)
the due execution and delivery to Lenders of an updated Corporate Borrowing
Certificate from Borrower, (c) Borrower’s payment of (i) an amendment fee to ELM
2016-1 TRUST in an amount equal to Eighteen Thousand Six Hundred Sixty-Six
Dollars and Sixty-Seven Cents ($18,666.67), (ii) an amendment fee to MIDCAP
FINANCIAL TRUST in an amount equal to Sixteen Thousand Three Hundred
Thirty-Three Dollars and Thirty-Three Cents ($16,333.33), and (iii) all Lenders’
Expenses due and owing as of the date hereof, which may all be debited from any
of Borrower’s accounts at Lenders.

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Effective Date.

BORROWER:

 

 

 

 

 

CLEARSIDE BIOMEDICAL, INC.

 

 

 

 

 

By:  /s/ Charles A. Deignan

 

 

Name:  Charles A. Deignan

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:  /s/ Scott McCarty

 

 

Name:  Scott McCarty

 

 

Title:  Director

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

ELM 2016-1 TRUST

 

Address:

 

 

 

By: MidCap Financial Services Capital Management, LLC,

 

 

c/o MidCap Financial Services, LLC, as servicer

its servicer

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

 

By:  /s/ John O’Dea

 

Attn:  Account Manager for Clearside

Name:  John O’Dea

 

Biomedical transaction

Title:  Authorized Signatory

 

Facsimile:  301-941-1450

 

 

E-mail:  notices@midcapfinancial.com

 

 

 

 

 

 

MIDCAP FINANCIAL TRUST

 

with a copy to:

 

 

 

By: Apollo Capital Management, L.P.,

 

c/o MidCap Financial Services, LLC, as servicer

its investment manager

 

7255 Woodmont Avenue, Suite 200

 

 

Bethesda, Maryland 20814

By: Apollo Capital Management GP, LLC,its general partner

 

 

 

Attn:  General Counsel

 

 

Facsimile:  301-941-1450

By:  /s/Maurice Amsellem

 

E-mail:  legalnotices@midcapfinancial.com

Name:  Maurice Amsellem

 

 

Title:    Authorized Signatory

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

Lenders and Commitments

 

Term A Loans

 

Lender

Term Loan Commitment

Commitment Percentage

SILICON VALLEY BANK

$4,000,000.00

50.00%

ELM 2016-1 TRUST (as successor in interest to MIDCAP FUNDING XIII TRUST)

$4,000,000.00

50.00%

TOTAL

$8,000,000.00

100.00%

 

 

Term B Loans

 

Lender

Term Loan Commitment

Commitment Percentage

SILICON VALLEY BANK

$3,500,000.00

50.00%

MIDCAP FINANCIAL TRUST

$3,500,000.00

50.00%

TOTAL

$7,000,000.00

100.00%

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

SILICON VALLEY BANK

$7,500,000.00

50.00%

ELM 2016-1 TRUST (as successor in interest to MIDCAP FUNDING XIII TRUST)

$4,000,000.00

26.67%

MIDCAP FINANCIAL TRUST

$3,500,000.00

23.33%

TOTAL

$15,000,000.00

100.00%

 

 

--------------------------------------------------------------------------------

 

CORPORATE BORROWING certificatE

 

 

Borrower:  CLEARSIDE BIOMEDICAL, INC. Date:  October __, 2017

Lenders:SILICON VALLEY BANK, as Collateral Agent and Lender

ELM 2016-1 TRUST (as successor in interest to MIDCAP FUNDING XIII TRUST) and
MIDCAP FINANCIAL TRUST, as Lender

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

 

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

 

3.Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth
above.  Such Certificate of Incorporation have not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.  

 

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

Name

Title

Signature

Authorized to Add or Remove Signatories

 

 

 

☐

 

 

 

☐

 

 

 

☐

 

 

 

☐

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

--------------------------------------------------------------------------------

 

 

Borrow Money.  Borrow money from the Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Apply for Letters of Credit.  Apply for letters of credit from Silicon Valley
Bank.

Enter Derivative Transactions.  Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Issue Warrants.  Issue warrants for Borrower’s capital stock.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

 

CLEARSIDE BIOMEDICAL, INC.

 

 

By:  

 

Name:  

 

Title:  

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

By:  

 

Name:  

 

Title:  

 